Citation Nr: 0811207	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-32 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to initial, separate schedular 10 percent 
disability ratings (one for each ear) for bilateral tinnitus.

3.  Entitlement to an initial rating in excess of 20 percent 
for status post cervical fusion with spondylosis with 
retrolisthesis.

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease (DJD) of the lumbar spine.

5.  Entitlement to an initial rating in excess of 10 percent 
for DJD of the right knee.

6.  Entitlement to an initial rating in excess of 10 percent 
for DJD of the left knee.

7.  Entitlement to an initial, compensable rating for sleep 
apnea.

8.  Entitlement to an increased (compensable) rating for 
hearing loss, left ear.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for post concussion 
syndrome with headaches and short term memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from October 1963 to October 
1967, and from October 1992 to February 2004.  He also served 
in the Marine Reserve from March 1978 to October 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 RO rating decision.  
In that decision, the RO, among other things, granted service 
connection and assigned the following ratings for the 
following disabilities: PTSD (30 percent), bilateral tinnitus 
(10 percent), status post cervical fusion with spondylosis 
with retrolisthesis (20 percent), DJD of the lumbar spine (10 
percent), DJD of the right knee (10 percent), DJD of the left 
knee (10 percent), and sleep apnea (noncompensable).  All of 
the ratings were effective March 1, 2004, the day after 
separation.  The RO also denied an increased (compensable) 
rating for left ear hearing loss, and denied service 
connection for hypertension, gastroesophageal reflux disease, 
recurrent nosebleeds, and post concussion syndrome with 
headaches and short term memory loss.  

The veteran filed a notice of disagreement (NOD) with all of 
these determinations in November 2004, and the RO issued a 
statement of the case (SOC) in July 2005.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in October 2005, in which he indicated he 
was appealing only as to the ten issues listed on the title 
page of this decision.  See 38 C.F.R. § 20.202 (2007) (where 
multiple issues are addressed in the SOC, the veteran may 
specifically identify the particular issues being appealed).

As some of the claims on appeal involve requests for higher 
initial ratings following the grant of service connection, 
the Board has characterized those issues in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

The veteran was initially scheduled to appear at a hearing 
before a Veterans Law Judge at the RO in October 2006, but 
this hearing was rescheduled for January 2007.  The veteran 
subsequently indicated that he would not attend the scheduled 
January 2007 hearing.

The Board's decision on the claims for higher initial ratings 
for PTSD, bilateral tinnitus, cervical and lumbar spine 
disabilities, and sleep apnea, and for an increased rating 
for left ear hearing loss is set forth below.  The claims for 
higher initial ratings for right and left knee disabilities, 
and for service connection for hypertension and post 
concussion syndrome with headaches and short term memory 
loss, are addressed in the remand following the order; these 
matters are being remanded to RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Since the March 1, 2004 effective date of the grant of 
service connection, the veteran's PTSD was manifested 
primarily by depression, depressed mood, anxiety, 
irritability, sleep impairment, anger management difficulties 
and panic attacks less than weekly, and he was generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal.

3.  The veteran experiences bilateral tinnitus, a disorder 
which, under applicable legal authority, is assigned a single 
10 percent disability rating.

4.  Since March 1, 2004, forward flexion of the cervical 
spine has not been limited to 15 degrees or less, and there 
has been no favorable ankylosis of the entire cervical spine, 
incapacitating episodes, or neurologic symptoms other than 
those for which the veteran is being separately compensated.

5.  Since March 1, 2004, the veteran's lumbosacral spine 
osteoarthritis has primarily been manifested by forward 
flexion of the thoracolumbar spine greater than 60 degrees as 
well as combined range of motion greater than 120, with no 
muscle spasm, abnormal spinal contour, incapacitating 
episodes, or neurologic symptoms other than those for which 
the veteran is being separately compensated.

6.  There is no medical evidence of record that the veteran 
suffers from persistent day-time hypersomnolence due to his 
sleep apnea.

7.  Audiometric testing has revealed, in July 2004, Level IV 
hearing in the left ear; service connection is not in effect 
for right ear hearing loss.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2007).

2.  The claim for separate schedular 10 percent disability 
ratings (one for each year) for bilateral tinnitus is without 
legal merit.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2007).

3.  The criteria for an initial rating in excess of 20 
percent, for status post cervical fusion with spondylosis 
with retrolisthesis, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5239-5237, General Rating Formula (2007).

4.  The criteria for an initial rating higher than 10 for DJD 
of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5242, General Rating Formula (2007).

5.  The criteria for an initial, compensable rating for sleep 
apnea have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6847 (2007).

6.  The criteria for an increased (compensable) rating for 
left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.321, 3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100) and 
4.86 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  In addition, the 
Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. at 43-44.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

As to the claim for initial, separate schedular 10 percent 
disability ratings (one for each ear) for bilateral tinnitus, 
the veteran and his representative have been notified of the 
reasons for the denial of the claim, and have been afforded 
the opportunity to present evidence and argument with respect 
to the claim.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
the veteran with regard to this claim.  As will be explained 
below, the claim lacks legal merit.  As the law, and not the 
facts, is dispositive of the claim, the duties to notify and 
assist imposed by the VCAA are not applicable to this claim.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

As to the other claims, in a June 2004 letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate claims for service 
connection and for higher ratings, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claims.  The October 
2004 RO rating decision reflects the initial adjudication of 
the claims after issuance of that letter.  Hence, the June 
2004 letter met all four of Pelegrini's content of notice 
requirements as well as the VCAA's timing of notice 
requirement.  In addition, the July 2005 SOC set forth the 
criteria for higher ratings for all of the disabilities for 
which higher ratings are being sought (which is sufficient 
for Dingess/Hartman).  

Regarding the Dingess/Hartman notice requirements, the RO has 
not provided the veteran information as to the assignment of 
disability ratings or effective dates; however, as the 
decision herein denies each of the claims herein decided, no 
disability rating or effective date is being, or is to be, 
assigned; thus, there is no possibility of prejudice to the 
veteran under the requirements of Dingess/Hartman.  Regarding 
the Vazquez-Flores notice requirements, to the extent that 
these requirements apply to the claims for higher initial 
ratings as well as the claim for an increased rating for left 
ear hearing loss, the RO, in its June 2004 letter, listed 
examples of the type of types of medical and lay evidence 
that the are relevant to establishing entitlement to 
increased compensation.  To the extent that the RO did not 
otherwise comply with the Vazquez-Flores notice requirements, 
the veteran's written statements, including attachments to 
his NOD and substantive appeal, contain extensive discussion 
as to the impact of the worsening of his disability on his 
employment and daily life, and why ratings higher than those 
assigned under VA's rating schedule were warranted.  
Consequently, any error in this regard was "cured by actual 
knowledge on the part of the claimant."  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well VA outpatient treatment (VAOPT) records and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the veteran and by his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims herein decided.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture.  See Mayfield, 20 
Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error and 
affirming that the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  With regard to the claim for 
an increased (compensable) rating for left ear hearing loss, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made; the 
analysis with regard to that claim is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007).

A.  PTSD

The RO assigned the veteran's initial 30 percent rating for 
PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
However, psychiatric disabilities other than eating disorders 
are rated pursuant to the criteria of a General Rating 
Formula.  See 38 C.F.R. § 4.130 (2007).

Under the formula, a 30 percent rating is assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

Considering the evidence in light of the above, the Board 
finds that the preponderance of the evidence reflects that, 
since the March 1, 2004 effective date of the grant of 
service connection, the veteran's symptoms more nearly 
approximated the criteria for the initial 30 percent rating 
assigned.

The only post-service evidence relating to the veteran's 
PTSD, the July 2004 VA PTSD examination report, reflects 
that, with regard to his social functioning, he appropriately 
interacted with others, engaged in social activities, was 
capable of performing the basic activities of daily living, 
and was able to meet family and work responsibilities.  
Moreover, during the examination, the veteran's behavior and 
rate and flow of speech were normal.  Thus, the evidence 
reflects that, since March 1, 2004, the veteran has generally 
functioned satisfactorily, with routine behavior, self-care, 
and conversation normal, as indicated in the criteria for the 
30 percent rating.  Moreover, the PTSD symptoms identified in 
the examination report, such as depression, depressed mood, 
anxiety, irritability, sleep impairment, and anger management 
difficulties, are similar to those listed in the criteria for 
a 30 percent rating.  In addition, the veteran indicated 
during the examination that his most recent panic attack was 
in March 2004, thus reflecting that his panic attacks 
occurred weekly or less often as indicated in the criteria 
for a 30 percent rating, rather than more than once per week 
as indicated in the criteria for a 50 percent rating.  
Similarly, the veteran's memory loss was short term only, and 
attributed (possibly) to his mild head injury (discussed 
below).

Further, the examination report reflects that the veteran did 
not have abnormal speech, impairment of thought process or 
communication, impaired impulse control, hallucinations, 
current suicidal thoughts (although he had such thoughts 
previously), and thus did not have the circumstantial, 
circumlocutory, or stereotyped speech, difficulty in 
understanding complex commands, or impaired judgment or 
abstract thinking listed in the criteria for a 50 percent 
rating.  Finally in this regard, the veteran indicated during 
the examination that he had a good relationship with his wife 
and children, many friends though few social activities and 
leisure pursuits, and, though retired, he had not missed time 
from his 32 year career as an aviations ordinance officer due 
to his PTSD.  Thus, the veteran did not have the difficulty 
in maintaining effective work and social relationships listed 
in the criteria for a 50 percent rating, but, rather, any 
occupational and social impairment was manifested by 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, as 
indicated in the criteria for a 30 percent rating.

The Board also points out that the Global Assessment of 
Functioning (GAF) scale scores of 58 assigned by the July 
2004 VA examiner does not provide a basis for assignment of 
any higher rating for the veteran's PTSD.

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." There is no 
question that the GAF score and interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2007).

Under the DSM-IV, a GAF score between 51 and 60 is indicative 
of moderate symptoms (e.g., flat affect and circumstantial 
speech, and occasional panic attacks) or moderate difficulty 
in social, occupational, or school functioning.  Accordingly, 
the assigned GAF score of  58 is consistent with the 30 
percent rating assigned.

Under these circumstances, the Board concludes that there is 
no basis for staged rating of the veteran's PTSD, pursuant to 
Fenderson, and that the claim for an initial rating in excess 
of 30 percent for this disability must be denied.

B.  Tinnitus

Tinnitus is evaluated under DC 6260, which was revised, 
effective June 13, 2003, to clarify existing VA practice that 
only a single 10 percent rating is assigned for tinnitus, 
whether the sound is perceived as being in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2 
(2007).

In his November 2004 NOD, the veteran requested a higher 
rating for his tinnitus.  Subsequently, his representative 
argued that the veteran is entitled to separate 10 percent 
disability ratings (one for each ear) for bilateral tinnitus.  
The contention is that because the veteran's tinnitus is 
perceived in both ears, he is entitled to a separate 
compensable rating for each ear.  The RO denied the request 
because, under DC 6260, there is no provision for assignment 
of a separate rating for tinnitus in each ear.  The RO's 
decision has been appealed to the Board.

In this case, the veteran predicates his claim on the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Smith v. Nicholson, 19 Vet. App. 63, 78, 
(2005), in which the Court held that the pre-1999 and pre-
June 13, 2003 versions of DC 6260 required that VA assign 
dual 10 percent ratings for "bilateral" tinnitus where it was 
perceived as affecting both ears.  VA appealed this decision 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  In Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit reversed the decision of the Court and concluded that 
the Court erred in not deferring to the VA's interpretation 
of its own regulations, 38 C.F.R. § 4.25(b) and DC 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.

As indicated above, the veteran has been assigned the maximum 
schedular rating available for his service-connected 
tinnitus.  See 38 C.F.R. § 4.87, DC 6260.  As there is no 
legal basis upon which to award separate schedular ratings 
for tinnitus in each ear, the veteran's appeal must be denied 
based on lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

C.  Cervical and Lumbar Spine

The veteran's status post cervical fusion with spondylosis 
with retrolisthesis is rated under 38 C.F.R. § 4.71, DCs 
5239-5237 (2007), applicable to spondylolisthesis and 
cervical strain.  His lumbar spine DJD is rated under DC 
5242, applicable to degenerative arthritis of the spine.  
However, the criteria for rating all spine disabilities are 
set forth in a General Rating Formula for Diseases and 
Injuries of the Spine.  

The revised criteria provide that IVDS is to be evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine (to include consideration of separate 
rating for orthopedic and neurological manifestations) or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.

Pertinent to the cervical spine, the General Rating Formula 
provides that a 30 percent rating is warranted where there is 
forward flexion of the cervical spine to 15 degrees or less 
or favorable ankylosis of the entire cervical spine.  A 40 
percent rating is assignable where there is unfavorable 
ankylosis of the entire cervical spine and a 100 percent 
rating is assignable for unfavorable ankylosis of the entire 
spine. These criteria are applied with and without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  See 38 C.F.R. § 4.71a, DCs 5235-5243 
(2007).  Normal range of motion of the cervical spine is 
flexion to 45 degrees, extension to 45 degrees, lateral 
flexion to 45 degrees in each direction, and rotation to 80 
degrees in each direction. See 38 C.F.R. § 4.71a, Plate V 
(2007).

On the July 2004 VA general examination, forward flexion of 
the cervical spine was to 30 degrees, and on the July 2004 VA 
neurologic examination, forward flexion of the cervical spine 
was to 45 degrees; thus, there was no basis for a 30 percent 
rating, which, under the General Rating Formula, is only 
warranted for disability of the cervical spine where forward 
flexion is to 15 degrees or less.  In addition, on the July 
2004 VA general examination, extension of the cervical spine 
was to 30 degrees, left lateral flexion was to 15 degrees, 
right lateral flexion was to 20 degrees, while on the July 
2004 VA  neurologic examination, extension was to 60 degrees, 
and left and right lateral flexion and rotation were to 15 
degrees.  Thus, there is no evidence of ankylosis of the 
cervical spine warranting a higher rating under the General 
Rating Formula.

As to the veteran's lumbar spine DJD, the rating criteria 
pertinent to the lumbar spine under the General Rating 
Formula are as follows.  A rating of 20 percent is assigned 
for forward motion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A rating 
of 40 percent is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A rating of 50 
percent is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine.  A rating of 100 percent is awarded for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a (2007).  Normal range of motion of the thoracolumbar 
spine is forward flexion to 90 degrees, and extension, 
lateral flexion, and rotation to 30 degrees, each.  38 C.F.R. 
§ 4.71a, Plate Veteran (2007).

On the July 2004 VA general examination, there were no 
postural abnormalities or deformities such as kyphosis or 
scoliosis, and no spasm of paravertebral muscles.  Range of 
motion of the lumbar spine was forward flexion to 70 degrees, 
extension to 20 degrees, left and right lateral flexion to 20 
degrees, and left and right rotation to 30 degrees.  On the 
July 2004 VA neurologic examination, range of motion of the 
lumbar spine was flexion to 75 degrees, and extension, right 
and left flexion, and right and left rotation all to 15 
degrees.  Thus, as forward flexion was greater than 60 
degrees, combined range of motion was greater than 120 
degrees, and there was no muscle spasm or abnormal spinal 
contour, there is no basis for a 20 percent rating under the 
General Rating Formula for the veteran's lumbar spine DJD.

Moreover, while herniated cervical and lumbar discs were 
noted on the July 2004 VA neurological examination, there was 
no evidence of incapacitating episodes; thus, there is no 
basis for a higher rating for either the cervical or lumbar 
spine disabilities under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  In addition, the only separate neurologic 
abnormalities noted on the July 2004 VA neurologic 
examination were lumbar and cervical radiculopathy, for which 
the veteran is receiving separate ratings.

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).  On the July 2004 VA general 
examination, movements of the cervical and lumbar spine were 
performed slowly and with exacerbation of neck and low back 
pain on all movements of the cervical and lumbar spine.  
There was also pain with motion on the July 2004 VA 
neurologic examination.  However, even considering the 
veteran's pain, the evidence simply does not support 
assignment of a higher rating for either the cervical or 
lumbar spine disability under the General Rating Formula.  
The range of motion figures reflect that the veteran's pain 
is not so disabling actually or effectively to result in 
flexion of the cervical spine limited to 15 degrees or less 
or flexion of the thoracolumbar spine to between 30 and 60 
degrees or combined range of motion of the thoracolumbar 
spine to 120 degrees or less-the requirements for the next 
higher 20 and 10 degree ratings under the General Rating 
Formula as applicable to the cervical and lumbar spine, 
respectively.

Under these circumstances, the Board concludes that there is 
no basis for staged rating of the veteran's cervical and 
lumbar spine disabilities, pursuant to Fenderson, and that 
the claims higher initial ratings for these disabilities must 
be denied.

E.  Sleep Apnea

The veteran's sleep apnea has been rated under 38 C.F.R. § 
4.97, Diagnostic Code (DC) 6847 (2007).  Under DC 6847, a 
noncompensable rating is assigned for being asymptomatic but 
with documented sleep disorder breathing.  A 30 percent 
rating is assigned when there is persistent daytime 
hypersomnolence.  The assignment of a 50 percent rating 
requires the use of a breathing assistance device such as a 
continuous airway pressure (CPAP) machine, and a 100 percent 
rating is warranted when there is chronic respiratory failure 
with carbon dioxide retention or cor pulmonale, or if a 
tracheostomy is required.

While the veteran indicated during the July 2006 VA 
neurologic examination that he had chronic daytime sleepiness 
for about twenty years, there is no medical evidence that he 
has experienced persistent daytime hypersomnolence, the 
requirement for a 30 percent rating under DC 6847, at any 
time since the March 1, 2004 effective date of the grant of 
service connection.  Moreover, the veteran indicated during 
the examination that he tried a CPAP machine but was unable 
to tolerate it, and was not currently undergoing any 
treatment for his sleep apnea.  Thus, the evidence reflects 
that the veteran has not required the use of a CPAP machine, 
a requirement for a 50 percent rating under DC 6847.

Under these circumstances, the Board concludes that there is 
no basis for staged rating of the veteran's sleep apnea, 
pursuant to Fenderson, and that the claim for an initial, 
compensable rating for this disability must be denied.

F.  Hearing Loss

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluation.  Ratings for hearing impairment range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2007).  If impaired hearing is service-connected in only one 
ear, the non-service-connected ear is assigned a Level I 
designation. 38 C.F.R. § 4.85(f) (2007).

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86 (2007):

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2007).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86 (b) (2007).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85 (2007).

The relevant evidence in connection with the veteran's claim 
reflects that on VA audiological testing in July 2004, pure 
tone thresholds, in decibels, for the left ear were as 
follows:

Hertz
1,000
2,000
3,000
4,000
Average
Left 
ear
60
55
55
75
61

Speech audiometry revealed speech recognition ability of 76 
percent.

Applying the method for evaluating hearing loss to the 
results of the veteran's July 2004 audiological evaluation 
reveals Level IV in the left ear, based on application of the 
reported findings to Table VI.  As noted above, the non-
service-connected right ear hearing is given a Level I 
designation.  Application of these findings to Table VII 
corresponds to a 0 percent rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  In addition, while the pure tone 
thresholds at each of the frequencies was 55 decibels or 
greater, the pure tone threshold average of 61 warranted the 
same level IV designation under Table VIa as was warranted 
under Table VI, and, therefore, the same noncompensable 
rating was warranted regardless of which Table was used.

The veteran in his written statements has noted the 
difficulties caused by his left ear hearing loss.  The Board 
in no way discounts these difficulties.  However, it must be 
emphasized that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designation assigned after 
audiometry results are obtained.  Hence, the Board has no 
discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  In other words, the Board is bound by law to 
apply VA's rating schedule based on the veteran's audiometry 
results.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.1 (2007).

The Board also notes that the veteran's representative, in 
the January 2007 Appellant's brief, argued that audiometric 
testing conducted in a sound-proof room is not adequate for 
rating purposes because it does not evaluate the effects of 
the veteran's left ear hearing loss on his ability to 
function "under the ordinary conditions of daily life," and 
upon his ordinary activity.  See Appellant's Brief, at 7 
(citing 38 C.F.R. § 4.10).  However, the Board is bound by 
the applicable statutes and regulations, see 38 U.S.C.A. 
§ 7104(c) (West 2002 & Supp. 2007); 38 C.F.R. § 20.101(a) 
(2007), and the Court has specifically rejected the argument 
that VA's policy of conducting audiometry testing in a sound-
controlled room is a plainly erroneous interpretation of, or 
is inconsistent with, VA's regulations.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 454 (2007).

Under these circumstances, the Board finds that the record 
presents no schedular basis for assignment of a compensable 
rating for left ear hearing loss.  Given the mechanical 
method of deriving ratings for hearing loss, the benefit-of-
the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

G.  All Disabilities

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the March 1, 2004 effective date of the grant of 
service connection, any of the veteran's service-connected 
disabilities reflects so exceptional or unusual a disability 
picture as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (as 
cited in the July 2005 SOC).  None of these disabilities have 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating at 
each stage), to warrant frequent periods of hospitalization, 
or to otherwise render impractical the application of the 
regular schedular standards.  Hence, the Board finds that the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, as Board must conclude that 
the criteria for a higher initial rating for any of the 
disabilities under consideration have not been met at any 
point since the March 1, 2004 effective date of the grant of 
service connection.  In reaching these conclusions, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.102 
(2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).







ORDER

An initial rating in excess of 30 percent for PTSD is denied. 

Initial, separate schedular 10 percent disability ratings 
(one for each ear) for bilateral tinnitus, are denied.

An initial rating in excess of 20 percent for status post 
cervical fusion with spondylosis with retrolisthesis is 
denied.

An initial rating in excess of 10 percent for DJD of the 
lumbar spine is denied.

An increased (compensable) rating for hearing loss, left ear, 
is denied.



REMAND

In a September 2006 fax cover sheet sent prior to his 
initially scheduled Board hearing, the veteran indicated that 
he desired a postponement because of bilateral knee 
replacement surgery scheduled for October 2006.  The 
veteran's representative wrote in the January 2007 
Appellant's Brief (p. 2), that there was no recent data 
showing that the surgery took place as contemplated.  
However, in his communication to the Board cancelling his re-
scheduled January 2007 Board hearing, the veteran indicated 
that he could not attend the hearing due to surgery.  Thus, 
it appears that the veteran did indeed have bilateral knee 
replacement surgery, and a decision on his claims for higher 
initial ratings for his bilateral DJD of the knees should 
await the receipt of the relevant records of the bilateral 
knee replacement surgery, and records of any follow-up 
treatment.

Hence, the RO should request from the veteran the name and 
location of the facility where his bilateral knee replacement 
surgery was performed, and then request the records relating 
to this procedure and any follow up treatment, following the 
appropriate procedures for requesting records from Federal 
and non-Federal facilities, as appropriate.  See 38 C.F.R. 
3.159(c)(1), (2) (2007).

As to the veteran's claim for service connection for 
hypertension, there was no indication of this disability or 
any high blood pressure readings in the service medical 
records from the veteran's first period of service, and the 
September 1967 separation examination report indicated that 
blood pressure was 140/88, which does not constitute 
hypertension for VA purposes.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2006) (defining hypertension 
for purposes of that section as diastolic blood pressure 
predominantly 90 mm. or greater and isolated systolic 
hypertension as systolic blood pressure predominantly 160 mm. 
or greater with diastolic blood pressure of less than 90mm).  
The first notation regarding hypertension appears to be on 
the February 1980 reenlistment examination, which indicated 
that the veteran's blood pressure was 134/92, and that his 
"borderline BP" was controlled by medication and not 
considered disabling.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  In addition, service connection may 
also be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training (ACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1131 
(West 2002 & Supp. 2007).  The veteran has indicated that he 
performed various periods of ACDUTRA during his Reserve 
service, and there is evidence that supports this contention, 
including an undated abstract of service medical history with 
ACDUTRA notations.  However, there is no document in the 
claims file that identifies the various periods of ACDUTRA 
performed by the veteran throughout his Reserve service.  
Without such information, the Board cannot determine whether 
the veteran's hypertension was, or may have been, incurred in 
or aggravated while performing ACDUTRA.  Hence, the RO should 
also undertake appropriate action to verify the veteran's 
ACDUTRA.  The RO is reminded that, in requesting records from 
Federal facilities, efforts should continue until either the 
records are obtained, or sufficient evidence indicating that 
the records sought do not exist, or that further efforts to 
obtain those records would be futile, is received.  See 38 
C.F.R. 3.159(c)(2) (2007).

In addition, the July 2004 VA neurologic examination report 
included a diagnosis of post concussion syndrome with 
headaches and short term memory loss.  The service medical 
records, in particular a November 2002 Atlanta Branch clinic 
treatment note, reflect that the veteran was injured in a 
motor vehicle accident at that time.  Although a CT scan of 
the head and neck were normal, and the only diagnosis was of 
muscle aches status post motor vehicle accident, the fact 
that a CT scan of the head was performed supports the 
veteran's testimony that he injured his head in the motor 
vehicle accident.  However, neither the July 2004 VA 
neurologic examiner nor any other competent medical 
professional has expressed as opinion as to whether here is a 
nexus between the current post concussion syndrome with 
headaches and short term memory loss and the in-service motor 
vehicle accident.  As there is evidence of a current 
disability that may be associated with military service, 
but the record does not contain sufficient medical evidence 
to decide the claim, a VA examination and opinion on this 
issue should be obtained.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002 & Supp. 2007), 38 C.F.R. § 3.159(c)(4)(i) (2007); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should also arrange for the veteran to undergo 
VA neurologic examination, by a physician, at an appropriate 
VA medical facility.  The veteran is hereby advised that 
failure to report for the scheduled examination, without good 
cause, may well result in denial of the claims (as the 
original claim for service connection will be considered on 
the basis of the evidence of record).  See 38 C.F.R. § 
3.655(b) (2007).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report for the scheduled examination, the RO must 
obtain and associate with the claims file (a) copy(ies) of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility at which the 
examination is to take place.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the claim for service connection for 
post concussion syndrome with headaches and short term memory 
loss, as well as the claims for higher initial ratings for 
right and left knee disabilities and the claim for service 
connection for hypertension.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should request that the veteran furnish any evidence 
in his possession and ensure that its letter to the veteran 
meets the requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) as regards the five elements of a claim 
for service connection-particularly, disability ratings and 
effective dates-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A  (West 
2002); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims for higher 
initial ratings for right and left knee disabilities, and for 
service connection for hypertension and post concussion 
syndrome with headaches and short term memory loss.

1.  The RO should request that the 
veteran inform it of the name and 
location of the facility where his right 
and left knee replacement surgery was 
performed.  If the veteran identifies a 
private facility, the RO should request 
that the veteran provide these records or 
authorize their release, following the 
current procedures set forth in 38 C.F.R. 
§ 3.159(c)(1).  If the veteran identifies 
a VA facility, the RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c)(2) as regards requesting records 
from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

2. The RO should contact the National 
Personnel Records Center (NPRC), the U.S. 
Marine Corp., and any other appropriate 
sources to verify all periods of ACDUTRA.

In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c)(2) with respect to 
requesting records from Federal 
facilities. All records/responses 
received should be associated with the 
claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for higher initial ratings for 
right and left knee disabilities, and for 
service connection for hypertension and 
post concussion syndrome with headaches 
and short term memory loss.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, cited to above, as 
regards disability rating and effective 
date (as appropriate).  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
neurologic examination, by a physician, 
at an appropriate VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.

The examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that the veteran's post 
concussion syndrome with headaches and 
short term memory loss is the result of 
injury or disease incurred or aggravated 
in service, to include his November 2002 
motor vehicle accident.

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for higher 
initial ratings for right and left knee 
disabilities, and for service connection 
for hypertension and post concussion 
syndrome with headaches and short term 
memory loss.

9.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


